DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of 8/16/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2015-067403.
With respect to claim 5, WO 2015-067403 discloses a vehicle lighting device [1] that is to be attached to a vehicle [8] capable of traveling at a corner by tilting a vehicle body toward a turning direction, wherein at least two sensors [3: three shown in figure 1] configured to detect a surrounding environment behind the vehicle are mounted [detects other vehicles in the surrounding environment], the at least two sensors [3] are disposed symmetrically with respect to a traveling direction of the vehicle at a time of traveling straight ahead [figures 1 and 2].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 5-7, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-039487.
With respect to claim 5, JP 2017-039487 discloses a vehicle lighting device [figure 15] that is to be attached to a vehicle [50] capable of traveling at a corner by tilting a vehicle body toward a turning direction, wherein at least two sensors [82: paragraph 0171: note “one or more sensors are included in the rear sensing unit, 82] configured to detect a surrounding environment behind the vehicle are mounted [paragraph 0171], but does not disclose the at least two sensors are disposed symmetrically with respect to a traveling direction of the vehicle at a time of traveling straight ahead.  It is well known to provide more than one sensor having space between them or pointed in different directions on a vehicle to monitor a greater area behind a vehicle.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the at least two sensors symmetrically with respect to a traveling direction of the vehicle at a time of traveling straight ahead in the device of JP 2017-039487 to monitor a greater area of the surrounding environment behind the vehicle.  
With respect to claim 6, JP 2017-039487 discloses the sensors [82] are two LiDAR [note laser radar in paragraph 0171].  
With respect to claim 7, JP 2017-039487 discloses the sensors [82] include a camera [paragraph 0171] but does not explicitly disclose the sensors include two 
With respect to claim 11, JP 2017-039487 discloses a right lighting device unit including at least one right lamp [66R] and a left lighting device unit including at least one left lamp [66L] and at least two sensors [82: paragraph 0171: note “one or more sensors are included in the rear sensing unit, 82] but does not explicitly disclose the locations of the two sensors or their detection range.  It is well known to provide more than one sensor having space between them or pointed in different directions on a vehicle to monitor a greater area behind a vehicle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the at least two sensors so one of the at least two sensors is configured to detect a surrounding environment at a right-rear periphery of the vehicle and the other of the at least two sensors is configured to detect a left-rear periphery of the vehicle in the device of JP 2017-039487 to allow the device to monitor more space around the vehicle.
With respect to claim 16, JP 2017-039487 does not disclose directions of the at least two sensors [82] in the rear portion of the vehicle are set such that detection ranges of the at least two sensors overlap.  It would have been well within the skill of one versed in the art at the time the invention was made to form the sensors of the device of JP 2017-039487 to have detection ranges which overlap so that all areas behind the vehicle are monitored so that all the areas may be monitored by the sensors to prevent crashes.
claim 17, JP 2017-039487 does not disclose detection ranges of the at least two sensors are set symmetrically, and the detection ranges of the at least two sensors are set to overlap each other by 120 degrees in the rear portion of the vehicle.  It would have been well within the skill of one versed in the art at the time the invention was made to form the at least two sensors of the device of JP 2017-039487 to have symmetrical detection ranges and the detection ranges of the at least two sensors are set to overlap each other by 120 degrees in the rear portion of the vehicle so that all areas behind the vehicle are monitored so that all the areas may be monitored by the sensors to prevent crashes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015-067403 in view of JP 2017-039487.
With respect to claim 6, WO 2015-067403 does not discloses the sensors [3] are two LiDAR.  JP 2017-039487, in a similar vehicle lighting device, discloses sensors [82] which are LiDAR [note laser radar in paragraph 0171].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of WO 2015-067403 to employ LiDAR sensors, as taught by JP 2017-039487 as LiDAR offers accurate and consistent results and can detect small objects.

Claims 7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015-067403.
With respect to claim 7, WO 2015-067403 discloses the sensors [3] can include a camera [video sensors: translation page 2, lines 6-7] but does not explicitly disclose 
With respect to claim 11, WO 2015-067403 discloses a right lighting device unit [right side of element 2, figure 1] including at least one right lamp [figure 1: element 4 occurring on the right side of the page] and one of the at least two sensors [element 3 occurring on the right side of the page], the one of the at least two sensors [3] configured to detect a surrounding environment at a right-rear periphery of the vehicle [8]; and a left lighting device unit [left side of element 2, figure 1]  including at least one left lamp [element 4 occurring on the left side of the page] and another of the at least two sensors [element 3 occurring on the left side of the page], the other of the at least two sensors [3] configured to detect a left-rear periphery of the vehicle [8].
With respect to claim 16, WO 2015-067403 does not disclose directions of the at least two sensors [3] in the rear portion of the vehicle are set such that detection ranges of the at least two sensors overlap.  It would have been well within the skill of one versed in the art at the time the invention was made to form the sensors of the device of WO 2015-067403 to have detection ranges which overlap so that all areas behind the vehicle are monitored so that all the areas may be monitored by the sensors to prevent crashes.
With respect to claim 17, WO 2015-067403 does not disclose detection ranges of the at least two sensors are set symmetrically, and the detection ranges of the at least .

Allowable Subject Matter
Claims 1-4, 8-10, 12-14 and 18 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1: In a vehicle lighting device that is to be attached to a vehicle capable of traveling at a corner by tilting a vehicle body toward a turning direction, the vehicle lighting device comprising: at least two lamps; and a sensor configured to detect a surrounding environment behind the vehicle, wherein the sensor is disposed between the at least two lamps as viewed from a rear side of the vehicle, prior art fails to show or suggest the at least two lamps comprise a right lighting device unit including at least one right lamp and a right sensor configured to detect a 
With respect to claim 8: In a vehicle lighting device that is to be attached to a vehicle capable of traveling at a corner by tilting a vehicle body toward a turning direction, the vehicle lighting device comprising: a sensor configured to detect a surrounding environment behind the vehicle, wherein components of the vehicle lighting device including the sensor are disposed such that a traveling wind of the vehicle passes, prior art fails to show or suggest the sensor within at least one gap that extends in a travelling direction of the vehicle, the at least one gap is formed by at least one surface of the sensor that extends in a travelling direction of the vehicle.
With respect to claim 15:  In a vehicle lighting device that is to be attached to a vehicle capable of traveling at a corner by tilting a vehicle body toward a turning direction, wherein at least two sensors configured to detect a surrounding environment behind the vehicle are mounted, the at least two sensors are disposed symmetrically with respect to a traveling direction of the vehicle at a time of traveling straight ahead, prior art fails to show or suggest an optical member that emits light to a rear side and an upper side of the vehicle.  

Response to Arguments
Applicant’s arguments with respect to claims 5-7 have been considered but are moot because one of the new ground of rejection does not rely on any reference applied 
Also with regarding Applicant’s arguments with respect to claims 5-7, Applicant has argued that the rejection over JP 2017-039487 cannot fairly be rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as the reference does not fairly anticipate the claims regarding the “at least two sensors [being] disposed symmetrically with respect to a traveling direction of the vehicle at a time of traveling straight ahead”.  The rejection has been rewritten under 35 U.S.C. 103 to overcome this argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/LAURA K TSO/Primary Examiner, Art Unit 2875